Title: To George Washington from Samuel Huntington, 6 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     sir,
                     Philadelphia October 6 1780
                  
                  I do myself the Honor to transmit your Excellency Copies of two
                     Acts of Congress of the 4 & 5 Instant.
                  By the former the Board of War are directed to erase from the
                     Register of the Names of the Officers of the Army of the United States, the
                     Name of Benedict Arnold; which Order hath been executed.
                  By the latter you are directed to order a Court of Enquiry
                     respecting the Conduct of Major General Gates as Commander of the southern
                     Army; and to appoint an Officer to command the southern Army in the Room of
                     Major Gener. Gates until such Enquiry be made. I have the Honor to be with the
                     highest Sentiments of Esteem & Respect, your Excellency’s most obedient
                     servant
                  
                     Sam. Huntington President
                  
                  
                     P.S. I am honored with your Letter of the first Instant.
                  
                  